DEATAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-19 are currently pending in the application.
Specification
The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  GAS TURBINE ENGINE WITH FIRST AND SECOND VARIABLE COMPRESSOR BLEEDS
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “core shaft connecting the first turbine to the first compressor” of claim 18 must be shown or the feature canceled from the claim.  The Figures only depict a core shaft 26 connecting the “second turbine (19)” to the “first compressor (14)”, and the “first turbine (17)” connected to the “second compressor (15)”  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 17-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 recites “a first turbine”, a “second turbine”, a “first compressor” and a “second compressor”, and “the compressor with which the first compressor bleed valve is in fluid communication with is the second compressor”, and “the turbine downstream of which the downstream location is located is the first turbine”.  However, the claim does not specify the arrangement of the turbines and compressors relative to each other (i.e. which is turbine is the higher pressure stage of the two? Which compressor is the higher pressure stage of the two?), leading to ambiguity as to the intended scope of the claims and what exactly the inventors are claiming as their invention.  For instance, the instant disclosure describes the downstream location is downstream the second turbine 19, which is a low pressure turbine (Pg. 21, Para. 2, “the downstream location 44 being located downstream of the turbine 19”), however, the claim recites the downstream location is downstream the first turbine 17, which is upstream the second turbine (i.e. the disclosure does not describe or depict the possible claimed arrangement wherein the downstream location is between the first and second turbines).  The claim encompasses arrangements of the compressors, turbines, first compressor bleed valve, and downstream location which are not described/supported in the disclosure.  Note, “the presence or absence of … reference characters does not affect the scope of a claim” (see MPEP § 608.01(m)), and limitations from the Specification are not read into the claims. 
Claim 18 recites “a core shaft (26) connecting the first turbine (17) to the first compressor (14)”.  The instant disclosure does not support or depict this limitation, since the disclosure describes and depicts a “first turbine 17” connected to a “second compressor 15” by a “core shaft 27”, and a “second turbine 19” connected to a “first compressor 14” by a “core shaft 26”.  Depending on how the arrangement of the first, second turbines and compressors is interpreted, it is unclear what the scope of the claims is intended to be, and what exactly the inventors are attempting to convey as their invention, since the broadness of the claim language encompasses arrangements not supported in the disclosure.  For instance, based on the reference numerals used, the first turbine 17 is a high pressure compressor, and the first compressor 14 is a low pressure compressor (see the instant Fig. 1).  There is no support for a core shaft 26 that connects the low pressure/first compressor 14 to the high pressure/first turbine 17.  
Claim 19 is rejected by virtue of dependence on claim 18.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10, 13, 14 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10, line 2, recites the limitation “at least one of the valves”.  This renders the claim indefinite, as only a single “first compressor bleed valve” was previously introduced in claim 1. Claim 10 refers to plural “valves”, which lacks proper antecedent basis in the claim.  
Claim 13, line 2, recites the limitation “at least one of the valves”.  This renders the claim indefinite, as only a single “first compressor bleed valve” was previously introduced in claim 1. Claim 10 refers to plural “valves”, which lacks proper antecedent basis in the claim.  
Claim 14, line 2, recites the limitation “at least one of the valves”.  This renders the claim indefinite, as only a single “first compressor bleed valve” was previously introduced in claim 1. Claim 10 refers to plural “valves”, which lacks proper antecedent basis in the claim.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 9, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2016/0169109).
Regarding independent claim 1, Liu discloses a gas turbine engine 10 comprising: 
a compressor 12, 18 (Para. 0010-11, Liu Fig. 1); 
a turbine 14, 20 (Para. 0012); and 
a first compressor bleed valve 34 (“bleed-off valve apparatus”) in fluid communication with the compressor (Para. 0012) and configured to release bleed air from the compressor (Para. 0012-14); 
wherein the first compressor bleed valve 34 is configured to release bleed air to a downstream location 33 in the engine 10 (Liu Fig. 1), the downstream location being downstream of the turbine 14, 20 (Liu Fig. 1, Para. 0012, “the bleed-off valve apparatus 34 may be connected in and may form part of a compressor bleed-air flow passage 36 which may include a long duct according to this embodiment, connected in fluid communication with the main fluid path 15 of the gas turbine engine 10 at a location of a boost exit 39 which is downstream of the low pressure compressor assembly 12 and upstream of the high pressure compressor assembly 18, and being connected at the other end in fluid communication with the turbine exhaust duct 33.”); 
wherein the first compressor bleed valve 34 is configured to open to at least two positions, to thereby release a variable amount of bleed air from the compressor (Para. 0014-15, “The bleed-off valve apparatus 34 according to one embodiment may be modulated to be closed during the engine operation at an engine high power levels … The bleed-off valve apparatus 34 according to one embodiment may also be modulated to be open during engine operation at an engine low power levels”). 
Regarding claim 4, Liu discloses the gas turbine engine according to claim 1, wherein the bleed air from the first compressor bleed valve 34 is directed to the downstream location 33 by a first bleed duct 36 (Liu Fig 1). 
Regarding claim 9, Liu discloses the gas turbine engine according to claim 1, wherein the turbine 14 is a low pressure turbine, wherein the engine further comprises a high pressure turbine 20 (Para. 0012, Liu Fig. 1). 
Regarding claim 17, Liu discloses the gas turbine engine according to claim 1, wherein the engine comprises: 
a first turbine 14 (high pressure turbine); 
a second turbine 20 (low pressure turbine); 
a first compressor 18 (high pressure compressor); and 
a second compressor 12 (low pressure compressor); 

the turbine downstream of which the downstream location 33 is located is the first turbine 14 (the downstream location 33 is downstream of both first and second turbines; note, the claim does not specify the arrangement of the first and second turbines, or the first and second compressors). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Glessner (US 2017/0175640) in view of Liu.
Regarding independent claim 1, Glessner discloses a gas turbine engine 100 (Glessner Fig. 1) comprising: 
a compressor 104; 
a turbine 108, 116; and 
a first compressor bleed valve 210 (Glessner Fig. 2) in fluid communication with the compressor 104 and configured to release bleed air 204 from the compressor (Para. 0021, “a first bleed conduit 202 is coupled in flow communication with high pressure compressor 104 at first compressor bleed location 130 such that a first air flow 204 is directed within first conduit 202”); 
wherein the first compressor bleed valve is configured to open to at least two positions, to thereby release a variable amount of bleed air 204 from the compressor (Para. 0021, “In operation, first and second bleed valves 210 and 212 control first and second air flow 204 and 208, respectively, from high pressure compressor 104, to improve operability and performance of gas turbine engine 100”).
Glessner fails to teach wherein the first compressor bleed valve 210 is configured to release bleed air to a downstream location in the engine, the downstream location being downstream of the turbine.  Glessner does teach that the bleed air can be directed to a number of different locations in the gas turbine engine, and the bypass duct being only an example of a location possible (Para. 0021, “First and second air flows 204 and 208 from compressor 104 may be directed for use in other areas, such as, but not limited to internal engine cooling, anti-icing, and cabin pressurization, or first and second air flows 204 and 208 from compressor 104 may be exhausted into bypass duct 126”).
Liu teaches a compressor bleed valve 34 configured to release bleed air to a downstream location 33 in the engine, the downstream location being downstream of the turbine section 14 (Liu Fig. 1, Para. 0012, “the bleed-off valve apparatus 34 may be connected in and may form part of a compressor bleed-air flow passage 36 which may include a long duct according to this embodiment, connected in fluid communication with the main fluid path 15 of the gas turbine engine 10 at a location of a boost exit 39 which is downstream of the low pressure compressor assembly 12 and upstream of the high pressure compressor assembly 18, and being connected at the other end in fluid communication with the turbine exhaust duct 33.”); 

 Regarding claim 2, Glessner in view of Liu teaches the gas turbine engine according to claim 1, and Glessner further teaches wherein: 
the engine comprises a second compressor bleed valve 212 in fluid communication with the compressor and configured to release bleed air from the compressor (Para. 0021, Glessner Fig. 2); and the second compressor bleed valve 212 is located downstream of the first compressor bleed valve 210 (Glessner Fig. 1 & 2). 
Regarding claim 3, Glessner in view of Liu teaches the gas turbine engine according to claim 2, and Glessner further teaches wherein: 
the compressor 104 is a multi-stage compressor (Para. 0005, “a multistage compressor in a gas turbine engine is provided”, Para. 0018); and 
A first diffuser exhausts bleed air from a first compressor stage, and a second diffuser exhausts bleed air from a second compressor stage”; valve 212 is downstream of valve 210 relative to the compressor airflow direction). 
Regarding claim 4, Glessner in view of Liu teaches the gas turbine engine according to claim 1, and Glessner further teaches the bleed air 204 from the first compressor bleed valve 210 is directed into a first bleed duct 202 (Glessner Fig. 2).
 	Glessner in view of Liu fails to teach wherein the bleed air from the first compressor bleed valve is directed to the downstream location by the first bleed duct. 
Liu teaches the bleed air from the first compressor bleed valve 34 is directed to the downstream location by a first bleed duct 36. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a first bleed duct for directing the bleed air to the downstream location, as taught by Liu, to the system of Glessner in view of Liu, in order to provide the necessary ducting that fluidly communicates the bleed air with its intended destination downstream of the turbine (Liu Para. 0012).
Regarding claim 6
Regarding claim 7, Glessner in view of Liu teaches the gas turbine engine according to claim 6, and Glessner further teaches wherein a portion of the first bleed duct 202 passes through the second bleed duct 206, and the first and second bleed ducts are not in fluid communication with each other (Glessner Fig. 2, the first and second bleed ducts do not fluidly communicate; and based on the modification from Liu discussed in claim 1 above, the outlet of the first bleed duct would be downstream of the turbine, separate from the outlet of the second bleed duct into the bypass flowpath).  Note, Liu also teaches first and second bleed ducts 36 & 46 that cross over each other in the form of a heat exchanger 42, wherein the two ducts do no fluidly communicate (the first bleed duct serving to cool the bleed air in the second bleed duct (Liu Para. 0017).
Regarding claim 8, Glessner in view of Liu teaches the gas turbine engine according to claim 6, and Glessner further teaches wherein the bypass duct 126 comprises a deflector 228 (diffuser) configured to deflect bleed air from the second compressor bleed valve 212 in order to promote mixing of the bleed air with the air in the bypass duct (Para. 0029, Glessner Fig. 3-4). 
Regarding claim 9, Glessner in view of Liu teaches the gas turbine engine according to claim 1, and Glessner further teaches wherein the turbine is a low pressure turbine 116, wherein the engine further comprises a high pressure turbine 108 (Para. 0019, Glessner Fig. 1).
Regarding claim 17, Glessner in view of Liu teaches the gas turbine engine according to claim 1, and Glessner further teaches wherein the engine comprises: 
a first turbine 108; 
a second turbine 116; 
a first compressor 104; and 
a second compressor 114 (Para. 0019 “low pressure compressor or fan 114”); 

the turbine downstream of which the downstream location is located is the first turbine (the downstream location incorporated from Liu is downstream of both first and second turbine sections; see claim 1 above). 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Glessner in view of Liu, further in view of Pritchard, Jr. (US 2014/0109589).
Regarding claim 10, Glessner in view of Liu teaches the gas turbine engine according to claim 1, but fails to disclose: at least one of the valves (interpreted as the first compressor bleed valve of claim 1; see 112(b) rejection above) comprises a multi-position bellcrank and a flapper; and the bellcrank is configured to control the position of the flapper to control the opening amount of the at least one valve. 
Pritchard Jr. teaches a variable bleed valve (VBV) 49 for extracting compressor bleed air 19 (Pritchard Fig. 2-4), including a multi-position bellcrank 114 (Para. 0041“forward and aft bellcrank arms 120, 122 of a bellcrank 114”) and a flapper 50 (“VBV door”); and the bellcrank 114 is configured to control the position of the flapper to control the opening amount of the at least one valve (Pritchard Fig. 2-4 depicts the various opening amounts, Para. 0043, “The variable bleed valve 49 is designed to be operated with the VBV door 50 in a fully closed or in a closed position as illustrated in FIG. 2 and in first and second or partial and full open positions as illustrated in FIGS. 3 and 4 respectively. The VBV door 50 may be rotated to any position between the fully closed position and the full open position as illustrated in FIGS. 3 and 4 respectively”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a variable valve having a bellcrank controlling a position of a flapper, as taught by Pritchard Jr. to the engine of Glessner in view of Liu, in order to provide a well-known variable bleed valve arrangement for controlling the opening degree of a compressor bleed valve (Pritchard Jr. Para. 0006 & 0040 discusses that bleed duct openings controlled by bellcrank linkages operable connected to a bleed door are a well-known and conventional technique in the art; “It is well known to operate or rotate VBV doors open and close using actuators, unison rings, and bellcranks for positioning the doors”).  Providing the flapper door controlled by the bellcrank to have multiple positions, as taught by Pritchard Jr. also provides the benefit of having a variable bleed opening to optimize engine performance at different operating modes, and also serving as a scoop to remove ice and other particulates from the engine core airflow (Pritchard Jr. Para. 0042-0043).  Glessner and Liu are both not explicit as to the type of valves applied to their respective systems, and state that any suitable valve may be used (Liu Para. 0013).  
Regarding claim 11, Glessner in view of Liu and Pritchard Jr. teaches the gas turbine engine according to claim 10 thus far, but fails to teach wherein the position of the multi-position bellcrank is controlled by an actuator.
Pritchard Jr. teaches wherein the position of the multi-position bellcrank 114 is controlled by an actuator (Para. 0040, “The VBV door 50 is actuated by actuators (not shown) that forwardly and aftwardly axially translate and rotate radially unison ring 102 with respect to engine centerline 12”; Para. 0058-59). 

Regarding claim 12, Glessner in view of Liu teaches the gas turbine engine according to claim 1, but fails to teach wherein the first compressor bleed valve is configured to move to an opening amount which is continuously variable between fully open and fully closed.
Pritchard Jr teaches a first compressor bleed valve 49 (“variable bleed valve”) is configured to move to an opening amount which is continuously variable between fully open and fully closed (Para. 0043, “The variable bleed valve 49 is designed to be operated with the VBV door 50 in a fully closed or in a closed position as illustrated in FIG. 2 and in first and second or partial and full open positions as illustrated in FIGS. 3 and 4 respectively. The VBV door 50 may be rotated to any position between the fully closed position and the full open position as illustrated in FIGS. 3 and 4 respectively”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a variable bleed valve that is continuously variable between fully open and fully closed positions, as taught by Pritchard Jr, to the engine of Glessner in view of Liu, in order to provide increased control over the bleed air amounts extracted from the compressor, .

Claim 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Glessner in view of Liu, further in view of Yates (US 2017/0356469).
Regarding claim 13, Glessner in view of Liu teaches the gas turbine engine according to claim 1 thus far, but fails to teach: the opening amount of at least one of the valves (interpreted as the first compressor bleed valve of claim 1; see 112(b) rejection above) is controlled by a difference in pressure of a control fluid across a control component (75) separate from the at least one valve and mechanically coupled to the at least one valve; and the difference in pressure across the control component is controlled by metered flow of a control fluid from a hydromechanical device. 
Yates teaches the opening amount of a compressor bleed valve (Para. 0034-35, “the compressors may contain variable vanes whose angles relative to the incoming airflow may be varied and/or adjustable bleed valves”) is controlled by a difference in pressure of a control fluid (fuel or air) across a control component 204 (“fueldraulic actuator”, Yates Fig. 2, Para. 0036; or the “air booster actuator” 214, Para. 0037; Para. 0038 discusses how each actuator is driven by pressure differences across respective pistons 209, 219) separate from the at least one valve and mechanically coupled to the at least one valve (via a mechanical linkage 210); and the difference in pressure across the control component is controlled by metered flow of a control fluid (fuel or air) from a hydromechanical device 201, 211 (a fueldraulic valve, Yates Fig. 2, Para. 0036). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a control component operating on a pressure difference of a control fluid 
Regarding claim 14, Glessner in view of Liu teaches the gas turbine engine according to claim 1, but fails to teach wherein: the opening amount of at least one of the valves (interpreted as the first compressor bleed valve of claim 1; see 112(b) rejection above) is controlled by a difference in pressure of a control fluid across a control component mounted to the at least one valve, the control fluid being supplied from a central source of pressurized control fluid; and the difference in pressure is controlled by a hydromechanical device. 
Yates teaches the opening amount of a compressor bleed valve (Para. 0034-35, “the compressors may contain variable vanes whose angles relative to the incoming airflow may be varied and/or adjustable bleed valves”) is controlled by a difference in pressure of a control fluid (fuel or air) across a control component 204 (“fueldraulic actuator”, Yates Fig. 2, Para. 0036; or the “air booster actuator” 214, Para. 0037; Para. 0038 discusses how each actuator is driven by pressure differences across respective pistons 209, 219) mounted to the compressor bleed valve (the control component is connected to the valve by mechanical linkage 210), the control fluid being supplied from a central source of pressurized control fluid 202 (fuel from a fuel supply system, Yates Fig. 2); and the difference in pressure is controlled by a hydromechanical device 201 (fueldraulic valve, Yates Fig. 2, Para. 0036). 

Regarding claims 15 & 16, Glessner in view of Liu and Pritchard Jr. teaches the gas turbine engine according to claim 13 thus far, and Pritchard Jr. further teaches wherein the control fluid is a hydraulic fluid (fuel used as a “fueldraulic” hydraulic fluid); and wherein the control fluid is fuel (Para. 0004, 0035-36). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use fuel as the hydraulic fluid, as taught by Pritchard Jr., for actuating the first compressor bleed valve of Glessner in view of Liu and Pritchard Jr., in order to provide respective actuator forces to move the first compressor bleed valve by using pressurized fluids (in this case incompressible, pressurized fuel) already available in the gas turbine engine (Yates Para. 0022), while providing accurate positional control for the valves by using an incompressible hydraulic fluid (i.e. fuel; Yates Para. 0035).

Claims 5 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Glessner (US 2017/0175640) in view of Liu, further in view of Glahn (US 2013/0192250).
Regarding claim 5, Glessner in view of Liu teaches the gas turbine engine according to claim 1, but fails to disclose wherein the downstream location is a tail bearing housing. 
Glahn teaches a compressor bleed air system that delivers bleed air to a tail bearing housing BC-5 downstream of the turbine 28.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Glessner in view of Liu, to direct the compressor bleed air to a tail bearing housing, as taught by Glahn, in order to provide pressurized air as buffer air to the tail bearing housing (i.e. the downstream-most bearing housing of the engine) to pressurize the bearing housing for cooling and preventing lubricant leakage (Glahn Para. 0045).  Providing compressor bleed air to bearing housings throughout the gas turbine engine to pressurize and cool the bearing housings is well-known and routine in the art.
Regarding claim 18, Glessner in view of Liu teaches the gas turbine engine according to claim 17, and Glessner further teaches a core shaft 112 connecting the first turbine 108 to the first compressor 104 (Glessner Fig. 1); 
wherein the first turbine 108, first compressor 104, second turbine 116, and core shaft 112 are comprised in an engine core (Glessner Fig. 1); 
wherein the engine further comprises: 
a fan 114 located upstream of the engine core, the fan comprising a plurality of fan blades (Glessner Fig. 1); and 
Glessner in view of Liu fails to teach a second compressor that is part of the core engine, and a fan located upstream of the engine core (Glessner only teaches a low pressure compressor or fan 114, but not an engine with an additional second compressor and a fan); and a gearbox 
Glahn teaches a gas turbine engine 20 having a core engine comprised of a first compressor 44 (LP compressor), second compressor 52 (HP compressor), first turbine 46 (LP turbine), second turbine 54 (HP turbine), and a core shaft 40 (inner shaft) connecting the first turbine 46 to the first compressor 44; and a fan 42 upstream the core engine (Glahn Fig. 1); and a gearbox 48 (geared architecture) that receives an input from the core shaft 40 and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (Para. 0034, “The inner shaft 40 can be connected to the fan 42 through a geared architecture 48 to drive the fan 42 at a lower speed than the low speed spool 30.”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the engine of Glessner in view of Liu to include a second low pressure compressor and fan connected to the core shaft by a gearbox to drive the fan at a lower rotation speed, as taught by Glahn, as an obvious extension of prior art teachings, incorporating known prior art elements to obtain predictable results. See KSR; MPEP 2141 III A.  Glessner and Liu teach compressor bleed systems for turbofan gas turbine engines (Glessner Fig. 1, Liu Para. 0016), and turbofan engines having front fan, a core engine with a low pressure compressor stage, high pressure compressor stage, high pressure turbine, and low pressure turbine are very common in the art.  Use of a gearbox to drive the fan with the core shaft is also well-known in the art, for providing rotation of the fan at a desired speed, which is a routine optimization of a turbofan.  Consequently one of ordinary skill in the art would have known to incorporate a low pressure compressor, fan and gearbox as desired, in order to achieve predictable results.
Regarding claim 19, Glessner in view of Liu and Glahn teaches the gas turbine engine according to claim 18, and Glahn further teaches wherein: the core shaft is a first core shaft 40; the engine comprises a second core shaft 32 connecting the second turbine 54 to the second compressor 52; and the second turbine 54, second compressor 52, and second core shaft 32 are arranged to rotate at a higher rotational speed than the first core shaft 40 (the second core shaft is a high speed spool that rotates at a higher speed than the low pressure shaft 40). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the engine of Glessner in view of Liu and Glahn to include a second core shaft connecting the second compressor and second turbine for rotation at a higher speed than the first core shaft, as taught by Glahn, as an obvious extension of prior art teachings, incorporating known prior art elements (in this case, a high speed shaft for connecting high pressure turbine and compressor stages) to obtain predictable results (to provide mechanical connection between the high pressure turbine and compressor). See KSR; MPEP 2141 III A.  Gas turbine engines having separate high pressure and low pressure sections for the compressor and turbine, driven by separate spools at different speeds, is a very well-known arrangement in the art (see for instance Liu Fig. 1, Glahn Fig. 1)

Pertinent Prior Art
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for teaching compressor bleed air being directed to a downstream location that is downstream of the turbine, and compressor bleed air being released into a bypass duct.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741